BURGESS, Justice,
dissenting.
I respectfully dissent. I would affirm the summary judgment. The Appraisal Review Board’s summary judgment proof included an affidavit which showed there was no notice of appeal in their records because they had received no such notice. It became Captain Underhill’s burden to present opposing evidence that the Appraisal Review Board had been sent or had received the notice. He failed to do this.
While I do not quarrel with the logic of the limited remand, I believe it unnecessary. Even under the record before us, Captain Underhill did not present competent evidence to controvert the summary judgment proof of the Appraisal Review Board. The judgment of the trial court should be affirmed.